Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington Philadelphia 15 July 1822
				
				This morning Dr. Physick to whom I have submitted myself informed me that my complaint had nothing to do with Dropsy whatever; but that nothing could be done for me unless I would undergo an operation, which would be momentary; but cannot be performed until Cooler weather: after which he will ensure me better health than I have had for years—My brothers is exactly similar; excepting that his is attended with dispepsia, which cannot be cured until the other is eradicated—He is very sanguine however of success in his case also; but thinks he must not go back to New Orleans.Messrs. Ewing, Peters, and Meredith, have just left us; the former looking very sick having an attack of the Chills and fever he had last year. We are all the time immersed in Company; within a few days; and I believe I must return to my journal so as to give you an idea of our conversations.Perhaps the best thing we could do is to return home for fear I should get spoilt here by the civilities of your friends; whose reputations in the literary world makes their attentions flattering to a Lady, and may have the evil tendency of making me FANCY myself a bluestocking. An odious thing to me I confess—July 14 Not knowing where to go, my intention of going to Church was  baulked; and I remained at home not much to my sorrow as the day was sultry—After Church Mr & Mrs. Peters came to visit us—She is supposed to be in the last stage of a consumption—Her husband seems to rattle on as usual, and appears not to be aware of her situation, and rattles as much as ever—Capt. Finch & Mad McCall followed; and after them, Mr C. Ingersol, who sat an hour talking on all sorts of subjects, in a very formal informal way. He is a man of sense; but there is a stiffness and rigidity in his manner, bordering on the pedantic. I will not call it affection affectation as that conveys an idea of something like softness—His conversation is pleasant if not brilliant; and the preciseness which at first appears almost ludicrous, wears off by degrees tho’ never altogether—His brother Joseph who has likewise called is esteemed the superior man; of this however you are a better judge than myself, he is agreeable, affable, and easy in his address, forming a striking contrast to the former—Mary tells me I talk too much; which would be true if I talked at all. We passed the Eveng. at Mr. Harrisson’s and there met several Ladies. Mrs. Fisher Mrs. Morris, Mrs. T. Willing and Miss Steward with several Gentlemen—Mrs. H. is an uncommon fine Woman calculated to adorn any station, and to give a ten to the society in which she moves—Her establishment is on a small scale; but like most miniatures, is embellished by all that taste and art can produce, both as to ornament and convenience—In the course of conversation it was said Mrs. Walker could not recover—Mrs. Morris the pretty Widow who was one of our belles at Washington last Winter, is very handsome but un peu pincé—Mrs. Fisher is a widow; a most respectable pleasing woman, who has a Son just entering College in the Sophomore Class—It is her only Child, and she is labouring under the terrors of maternal anxiety on his account; as it is the first time she has trusted him out of her sight, or rather that she will so do. God knows there is cause enough of apprehension under the best circumstances—The Duke de Richelieu  is dead; how will de Neuville like this news? I wish we could keep our madmen at home! John Randolph is exhibiting himself in England I understand—If he visits Paris I hope they will lodge him in the Petites Maisons—We have indeed sent forth a cracked brained representative as a specimen of our Congress men—15 The Miss McKnights called here just from Washington—They do not seem to relish the report concerning their Aunts marriage with Mr. Canning: which it is here said is certainly to take place Mrs. Ekhardt also called she is an old acquaintance of Mrs. Thornton’s and is quite a fine woman—Mr. Ewing looks very ill but his spirits are tolerably good—He said you were so much wanted here he recommended me to write to inform you I was dangerously ill, to draw you away from your rock, and Snap the Promethian Chain that binds I might say galls you so terribly—But I never could play a double game, and always found plain truth the safest—I think I shall soon return unless you propose to go to Boston, but I must come back again if I do, as soon as the weather permitsYours Ever
				
					L. C Adams
				
				
					I shall continue in the journal form for George and you
				
			